NO. 07-00-0174-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JULY 17, 2000



______________________________





JAMES B. CRENSHAW, APPELLANT



V.



MIDWEST CONCRETE, INC., STEVE HOLBERT, KENNETH

THOMAS, AND BEVERLY HOLBERT, APPELLEES





_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 97-560,037; HONORABLE CECIL G. PURYEAR, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

ON ABATEMENT

On January 3, 2000, the trial court entered a take-nothing summary judgment in favor of appellees Midwest Concrete, Inc., Steve Holbert, Kenneth Thomas, and Beverly Holbert.  Parenthetically, although a suggestion of death of Steve Holbert appears in the clerk’s record, he is named as a party in the summary judgment.

Appellant James B. Crenshaw gave timely notice of appeal from that judgment and we have received the clerk’s record in connection with the appeal.  

We have now been notified that appellee Midwest Concrete, Inc. has filed a petition for protection in Cause No. 00-50542-RLJ in the United State Bankruptcy Court for the Northern District of Texas.  Applicable federal statutes require that we must stay all further proceedings in this matter that might affect the interest of Midwest Concrete, Inc. until we receive permission to proceed from the bankruptcy court.  
See
 11 USCA § 362 (West 1993 & Supp. 2000).

Accordingly, we must, and do, abate all proceedings in this appeal until Midwest Concrete, Inc. is released from the supervision of the bankruptcy court.

It is so ordered.

Per Curiam 

Do not publish.